Title: From Thomas Jefferson to Martha Jefferson Randolph, 8 June 1797
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


                    
                        My dear Martha
                        Philadelphia June 8. 1797.
                    
                    Yours of May 20 came to hand the 1st. inst. I imagine you recieved mine of May 18. about six days after the date of yours. It was written the first post-day after my arrival here. The commission you inclosed for Maria is executed, and the things are in the care of Mr. Boyce of Richmond, who is returning from hence with some goods of his own, and will deliver them to Mr. Johnston.—I recieve with inexpressible pleasure the information your letter contained. After your own happy establishment, which has given me an inestimable friend to whom I can leave the care of every thing I love, the only anxiety I had remaining was to see Maria also so associated as to ensure her happiness. She could not have been more so to my wishes, if I had had the whole earth free to have chosen a partner for her. I now see our fireside formed into a groupe, no one member of which has a fibre in their composition which can ever produce any jarring or jealousies among us. No irregular passions, no dangerous bias, which may render problematical the future fortunes and happiness of our descendants. We are quieted as to their condition for at least one generation more.  In order to keep us all together, instead of a present provision in Bedford, as in your case, I think to open and resettle the plantation of Pantops for them. When I look to the ineffable pleasures of my family society, I become more and more disgusted with the jealousies, the hatred, and the rancorous and malignant passions of this scene, and lament my having ever again been drawn into public view. Tranquility is now my object. I have seen enough of political honors to know that they are but splendid torments: and however one might be disposed to render services on which any of their fellow citizens should set a value; yet when as many would deprecate them as a public calamity, one may well entertain a modest doubt of their real importance, and feel the impulse of duty to be very weak. The real difficulty is that being once delivered into the hands of others, whose feelings are friendly to the individual and warm to the public cause, how to withdraw from them without leaving a dissatisfaction in their mind and an impression of pusillanimity with the public.
                    
                    Congress, in all probability will rise on Saturday the 17th. inst. the day after you will recieve this. I shall leave Philadelphia Monday the 19th. pass a day at Georgetown and a day at Fredericksburg, at which place I wish my chair and horses to be Sunday evening the 25th. Of course they must set out Saturday morning the 24th. This gives me the chance of another post, as you will, the evening before that, recieve by the post a letter of a week later date than this, so that if any thing should happen within a week to delay the rising of Congress, I may still notify it and change the time of the departure of my horses. Jupiter must pursue the rout by Noel’s to which he will come the first day, and by Chew’s to Fredericksburg the next. I fix his rout because were any accident to get me along earlier, or him later, we might meet on the road. Not yet informed that Mr. Randolph is returned I have thought it safest to commit this article to my letter to you. The news of the day I shall write to him. My warmest love to yourself and Maria. Adieu affectionately.
                    
                        Th: Jefferson
                    
                